Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 1 of 16 PageID #: 919




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

EUGENE FORD                                  )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )        CASE NO. 4:20CV1551 HEA
                                             )
R.J. REYNOLDS TOBACCO CO.,                   )
& SCHNUCK MARKETS, INC.                      )
                                             )
      Defendants.                            )

                   OPIINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant R.J. Reynolds Tobacco Co.’s,

motion to dismiss Counts I, II, III, & IV pursuant to Fed. R. Civ. P. 12(b)(6) or in

the alternative a more definite statement under Fed. R. Civ. P. 12(e), [Doc. No.

12]. Plaintiff brings claims for strict products liability, (design defect)(Count I),

negligent design, (Count II), fraudulent concealment, (Count III), and concealment

fraud conspiracy, (Count IV), and strict liability, (Count V). For the reasons set

forth below, the motion will be granted in part and denied in part.

                               Facts and Background

      Plaintiff initially filed a Petition in the 22nd Judicial Circuit Court of the

City of St. Louis, Missouri on September 19, 2020, alleging that he developed lung

cancer as the result of smoking cigarettes manufactured by Defendant R.J.

Reynolds and sold by Defendant Schnuck Markets. Plaintiff brought claims for

                                            1
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 2 of 16 PageID #: 920




strict products liability, negligent design, fraudulent concealment, and concealment

fraud conspiracy against Defendant R.J. Reynolds, (RJR). Plaintiff brought a single

claim for strict products liability against Defendant Schnuck Markets.

      Defendant R.J. Reynolds removed the case to this Court on October 29,

2020, invoking the Court’s diversity jurisdiction under 28 U.S.C. § 1332. Although

Schnuck Markets is a resident of Missouri, R.J. Reynolds argued that complete

diversity still existed because Schnuck Markets was fraudulently joined. The Court

denied Plaintiff’s motion to remand and dismissed Schnuck Markets as a defendant

on January 27, 2021.

      Plaintiff began smoking cigarettes in the early 1970’s when he was around

age of fifteen. Initially he only smoked intermittently, limited Winston cigarettes

that he “confiscated” from his father. After about a year of smoking sporadically,

Plaintiff was able to buy his own cigarettes. He switched brands to Kool menthol

cigarettes at 16. Plaintiff continued to smoke for almost 50 years, smoking

Winston, Kool and Salem cigarettes.

      Throughout his years of smoking, Plaintiff has seen and heard public

statements made by the cigarette industry, including RJR, Brown and Williamson,

and the Tobacco Institute, denying that smoking causes cancer and other rare

diseases. They made these statements despite the fact that cigarettes contain

potentially dangerous ingredients. Additionally, throughout his years of smoking,


                                          2
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 3 of 16 PageID #: 921




Plaintiff saw advertisements that promoted cigarettes as “cool” and used

misleading euphemisms. Plaintiff does not claim that the cigarettes he purchased

did not contain the federally mandated warning, but rather alleges that the public

statements and advertisements made by the cigarette industry caused confusion and

ultimately lead him to believe that cigarettes were not yet proven to cause cancer

or other serious illnesses.


                                 Standard for Review

      The purpose of a motion to dismiss under Rule 12(b)(6) of the Federal Rules

of Civil Procedure is to test the legal sufficiency of the complaint. When

considering a Rule 12(b)(6) motion, the Court must assume the factual allegations

of the complaint to be true and construe them in favor of the plaintiff. Neitzke v.

Williams, 490 U.S. 319, 326–27, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989). The

Court is not bound to accept as true a legal conclusion couched as a factual

allegation. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

      To survive a Rule 12(b)(6) motion to dismiss, the complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Twombly, 550 U.S. at

570). Although “specific facts are not necessary,” the plaintiff must allege facts

sufficient to “give fair notice of what the ... claim is and the grounds upon which it



                                            3
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 4 of 16 PageID #: 922




rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S.

544, 555 (2007)).

       A plaintiff’s obligation to provide the “grounds” of his “entitlement to

relief” requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. A complaint

“must contain either direct or inferential allegations respecting all the material

elements necessary to sustain recovery under some viable legal theory.” Id. at 562.

This standard “simply calls for enough fact[s] to raise a reasonable expectation that

discovery will reveal evidence of [the claim or element].” Id. at 556. The issue is

not whether the plaintiff will ultimately prevail, but whether the plaintiff is entitled

to present evidence in support of [her] claim.” Twombly, 550 U.S. at 556.

                                      Discussion

       Defendant argues that Plaintiff’s claims should be dismissed for failure to

state a claim under Fed. R. Civ. P. 12(b)(6). First Defendant argues that Plaintiff’s

design defect claims are impliedly preempted or in the alternative fail to state a

claim because they do not identify a specific design defect, but rather rely on the

fact that all cigarettes are harmful. Second, Defendant argues that Plaintiff’s fraud

claims must be dismissed because they are merely refashioned failure to warn

claims which are preempted by the Federal Cigarette Labelling and Advertising

Act.


                                           4
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 5 of 16 PageID #: 923




Counts I and II-Design Defect and Negligent Design

Preemption

      In Count I and II, Plaintiff alleges that the cigarettes designed and

manufactured by Defendant and its predecessors in interest were in an

unreasonably dangerous and defective condition to users. Plaintiff specifically

alleges that the use of flue-cured tobacco and manipulation of the amount of

nicotine in the cigarettes were design choices that rendered the cigarettes

unreasonably dangerous. Defendant, relying on Food & Drug Admin. v. Brown &

Williamson Tobacco Corp., 529 U.S. 120 (2000), argues that these claims are

preempted because the United States Supreme Court has recognized that cigarettes

are a legal product and a “ban on tobacco products would plainly contradict

congressional policy.” Brown & Williamson, 529 U.S. at 139. Plaintiff challenges

Defendant’s characterization of his claim, arguing that his claim attacks specific

design choices rather than cigarettes more generally and therefore would not result

in a functional ban of cigarettes as contemplated in Brown & Williamson. Plaintiff

also argues that regardless of the characterization of the claims, they are not

preempted. He relies in part on Graham v. R.J. Reynolds Tobacco Co., 857 F.3d

1169, 1190 (11th Cir. 2017), which emphasized that Brown & Williamson did not

address the states’ power to regulate tobacco or preemption.




                                           5
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 6 of 16 PageID #: 924




      Chief Judge Sippel recently addressed this very issue in Andrews v. R.J.

Reynolds Tobacco Company, Cause Number: 4:20CV1583 RWS (E.D. Mo.

August 6, 2021) Judge Sippel found Plaintiff’s design defect claims are not

preempted.

      The issue in Brown & Williamson, was whether the Food and Drug
      Administration had authority under the Food, Drug, and Cosmetic Act, to
      regulate tobacco products. Food & Drug Admin. v. Brown & Williamson
      Tobacco Corp., 529 U.S. 120, 120 S. Ct. 1291, 146 L. Ed. 2d 121 (2000).
      The Supreme Court analyzed the history of tobacco legislation and the
      implications of FDA regulation and concluded that regulation by the FDA
      would require it to ban the sale of tobacco, which would contradict
      congressional intent to allow their sale but inform consumers of the risk.
      Brown & Williamson, 529 U.S. at 137. The Court did not address whether
      states could ban tobacco and did not consider the issue of state sovereignty.
      Since Brown & Williamson was decided in 2000, some courts have
      determined that design defect claims that would result in functional bans on
      tobacco products are preempted based on the Supreme Court’s interpretation
      of congressional intent in Brown & Williamson. But others have not. In
      2009, the Ninth Circuit indicated in dicta that such preemption is
      unwarranted. The Ninth Circuit stated in Hunter v. Phillip Morris USA that
      the plaintiff’s product liability claim did not “present an obstacle to the
      congressional policy concerning the regulation of tobacco.” Hunter v. Philip
      Morris USA, 582 F.3d 1039, 1048 (9th Cir. 2009). The Ninth Circuit noted
      that since the Supreme Court issued its decision in Brown & Williamson,
      Congress had repealed the provision of the Agricultural Adjustment Act of
      1938 that had articulated a federal policy in support of the sale of tobacco.
      Id. In 2017, the Eleventh Circuit, in an en banc decision, “conclude[d] that
      federal tobacco laws do not preempt state tort claims based on the
      dangerousness of all the cigarettes manufactured by the tobacco companies.”
      Graham v. R.J. Reynolds Tobacco Company, 857 F.3d 1169, 1186 (11th Cir.
      2017) cert. denied, 138 S. Ct. 646 (2018). In its decision the Eleventh
      Circuit noted that a state “may employ its police power to regulate cigarette
      sales and to impose tort liability on cigarette manufacturers” unless there is a
      “clear and manifest purpose of Congress” to supersede such “historic police
      power.” Graham, 857 F.3d at 1191. It also examined laws related to tobacco
      regulation and determined that there was no indication that “Congress

                                          6
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 7 of 16 PageID #: 925




      created a regulatory scheme that does not tolerate tort liability based on the
      dangerousness of all cigarettes manufactured by the tobacco companies but
      tolerates tort actions based on theories with a more limited scope. Id. at
      1188.

      This Court agrees with Chief Judge Sippel that the reasoning in Graham is

persuasive. When considering preemptions, Courts begin “with the assumption that

the historic police powers of the States [are] not to be superseded by the Federal

Act unless that was the clear and manifest purpose of Congress.” Altria Grp., Inc.

v. Good, 555 U.S. 70, 77 (2008). Here, the Defendant asks the Court to find that

state law is impliedly preempted because it conflicts with Congress’s clear policy

in favor of the sale of cigarettes. But in 2004, Congress repealed the provision of

the Agricultural Adjustment Act of 1938 that had articulated federal policy in

support of the marketing of tobacco. See AMERICAN JOBS CREATION ACT

OF 2004, PL 108–357, October 22, 2004, 118 Stat 1418, Title VI Fair and

Equitable Tobacco Reform, § 611(a). As discussed in detail in Graham, the

statement of purpose in the Labeling Act, 15 U.S.C. § 1331, does not reflect a

federal objective to preserve cigarette sales. Graham, 857 F.3d at 1187–88.

Additionally, the enforcement of state products liability laws does not create an

obstacle to the accomplishment and execution of the purposes and objectives of

Congress. Graham, 857 F.3d at1187-88.

      Additionally, even if the logic in Brown & Williamson applied, the

Plaintiff’s design defect claim would not result in a functional ban on cigarettes.

                                          7
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 8 of 16 PageID #: 926




Defendant argues that the Plaintiff’s claim based on flue-cured tobacco, nicotine

manipulation, and the addition of flavors apply to all cigarettes, but the Plaintiff is

challenging specific design choices regarding flavor additions and nicotine levels.

See McCracken v. R.J. Reynolds Tobacco Co., No. CV 17-4495, 2018 WL

2304041, at *5–6 (E.D. Pa. May 21, 2018); Bougopoulos v. Altria Grp., Inc., 954

F. Supp. 2d 54, 61 (D.N.H. 2013). Moreover, for Plaintiff’s design defect claim to

succeed, Plaintiff must also establish causation. Therefore, “[s]tate common law

only affords a remedy to individuals who can establish that tobacco products rather

than their own negligence or disregard of the inherent risks of tobacco caused them

to suffer injuries.” Richardson v. R.J. Reynolds Tobacco Co., 578 F. Supp. 2d

1073, 1078 (E.D. Wis. 2008).

      Federal law does not impliedly preempt Plaintiff's claims.

Failure to State a Design Defect Claim Under Missouri Law

      Plaintiff states a claim for strict products liability under Missouri Law.

Defendant argues Plaintiff fails to state a claim for a design defect under both the

strict products liability and negligent design theories because he did not plead a

specific design flaw or causation and because he failed to meet the basic pleading

standards under Fed. R. Civ. P. 8. As discussed earlier, Plaintiff specifically

alleged design defects based on nicotine manipulation and the use of additive

flavors to make the cigarettes more addictive and easier to smoke.


                                           8
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 9 of 16 PageID #: 927




      Under Missouri law, “[a] manufacturer is liable under a strict liability

product defect claim “if the product was in an unreasonably dangerous defective

condition when put to a reasonably anticipated use, and the plaintiff was damaged

as a direct result of such defective condition as existed when the product was sold.”

Smith v. Brown & Williamson Tobacco Corp., 275 S.W.3d 748, 791 (Mo. Ct. App.

2008) (quoting Richcreek v. Gen. Motors Corp., 908 S.W.2d 772, 775 (Mo. Ct.

App. 1995); § 537.760. To prove a claim of strict products liability for defective

design, a plaintiff must prove that “(1) the defendant sold a product in the course of

its business; (2) the product was then in a defective condition, unreasonably

dangerous when put to a reasonably anticipated use; (3) the product was used in a

manner reasonably anticipated; and (4) plaintiff was damaged as a direct result of

the defective condition that existed when the product was sold.” Engel v. Corrigan

Co.-Mech. Contractors, Inc., a Div. of Corrigan Bros., Inc., 148 S.W.3d 28, 30

(Mo. Ct. App. 2004) (citation omitted). “The core concern in strict tort liability law

is safety. Therefore, the primary inquiry in a design defect case is whether the

product—because of the way it is designed—creates an unreasonable risk of

danger to the consumer or user when put to normal use.” Nesselrode v. Exec.

Beechcraft, Inc., 707 S.W.2d 371, 375 (Mo. 1986) (internal citations removed). In

Missouri, “the concept of unreasonable danger, which is determinative of whether




                                          9
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 10 of 16 PageID #: 928




a product is defective in a design case, is presented to the jury as an ultimate issue

without further definition.” Id.

      Plaintiff alleges that Defendant manipulated the amount of nicotine and used

added flavors to make the cigarettes more addictive and easier to inhale. This is

sufficient at this stage to state a claim for design defect. Defendant’s motion as to

Counts I and II will be denied.

Counts III and IV

      In Count III, Plaintiff alleges Defendant fraudulently concealed information

that Defendant had a duty to disclose. In Count IV, Plaintiff alleges Defendant

conspired with other cigarette manufacturers and the Tobacco Institute and

Counsel for Tobacco Research to conceal material information from consumers.

Defendant argues that Plaintiff’s fraud claims are repackaged failure to warn

claims and are therefore preempted by the Federal Cigarette Labeling and

Advertising Act. Defendant also argues that it did not have a duty to disclose,

Plaintiff’s fraud claims are time-barred, and fail to meet the heightened pleading

standard under Fed. R. Civ. P. 9(b). Plaintiff argues that his claims are not based

on a “duty ‘based on smoking and health,’” but on a duty not to deceive or commit

fraud and therefore are not preempted. He also argues that his claim satisfies Fed.

R. Civ. P. 9(b).

Preemption


                                          10
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 11 of 16 PageID #: 929




      Plaintiff’s claims for fraudulent concealment and fraud concealment

conspiracy are partially preempted. The Federal Cigarette Labeling and

Advertising Act preempts state law claims “based on smoking and health … with

respect to the advertising or promotion of any cigarettes the packages of which are

labeled in conformity with the provisions of this Act.” Pub.L. 91–222, 84 Stat.

87, as amended, 15 U.S.C. § 1331-1340. Based on this statute, in Cipollone v.

Liggett Group, Inc., the Supreme Court held that fraudulent concealment claims

are preempted by the Federal Cigarette Labelling and Advertising Act, but only to

the extent that they do not rely on a duty to disclose facts through channels other

than advertising or promotion. Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 527–

29, 112 S. Ct. 2608, 120 L. Ed. 2d 407 (1992). Accordingly, the Plaintiff’s claim

regarding fraudulent concealment is partially preempted. It is preempted to the

extent it alleges Defendant has a duty to disclose information regarding the health

and safety of cigarettes via advertising or promotion.

Statute of Limitations

      Defendant next argues that Plaintiff’s fraud claims are barred by the statute

of limitations. “Missouri Revised Statute § 516.120(5) sets a five-year statute of

limitations on claims based on fraud. Subsection (5) further provides that a cause

of action based on fraud shall be “deemed not to have accrued until the discovery

by the aggrieved party, at any time within ten years, of the facts constituting the


                                          11
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 12 of 16 PageID #: 930




fraud.” Wallace v. R.J. Reynolds Tobacco Co., No. 09-01011-CV-W-REL, 2011

WL 13290652, at *1 (W.D. Mo. Sept. 27, 2011); Mo. Rev. Stat. § 516.120(5).

“Missouri courts have consistently interpreted this section to limit the statute of

limitations for fraud to a fifteen year maximum.” Id. (collecting cases). Defendant

argues that the fraud claims are time-barred because they do not allege any

fraudulent conduct taking place after September 19, 2005, 15 years prior to the

filing date. Plaintiff counters by arguing that the alleged the fraud is ongoing.

      Plaintiff’s fraudulent concealment claim is time-barred because he does not

allege any fraudulent acts occurring after September 19, 2005. Plaintiff details the

history of the tobacco industry’s position regarding the health of the cigarettes, but

he does not allege any specific concealment or fraudulent statements that occurred

from 2005-2020. See Wallace v. R.J. Reynolds Tobacco Co., No. 09-01011-CV-W-

REL, 2011 WL 13290652, at *1 (W.D. Mo. Sept. 27, 2011). But his concealment

fraud conspiracy claim is not time barred. The Eighth Circuit and Missouri courts

have held that conspiracy claims are not subject to the ten-year discovery period

like fraud claims. Rather they are governed by Mo. Rev. Stat. §516.120. Carr v.

Aubuchon, 969 F.2d 714, 716 (8th Cir. 1992); May v. AC&S, Inc., 812 F. Supp.

934, 943 (E.D. Mo. 1993); Steinhilber v. Thompson, No. 90-0377-CV-W-9, 1991

WL 219393 at *4 (W.D. Mo. 1991); Kansas City v. W.R. Grace & Co., 778

S.W.2d 264, 273 (Mo. App. 1989). The limitation period in conspiracy cases


                                          12
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 13 of 16 PageID #: 931




begins to run upon the “occurrence of the last overt act charged resulting in

damage to the plaintiff.” Kansas City v. W.R. Grace & Co., 778 S.W.2d 264, 273

(Mo. App. 1989). A key element of the limitations period is damages. Rippe v.

Sutter, 292 S.W.2d. 86, 90-91 (Mo. 1956). Thus, when the act giving rise to the

cause of action does not cause damages immediately, the period of limitations will

date from when the resulting damage is sustained and capable of ascertainment.

See Kansas City v. W.R. Grace & Co., 778 S.W.2d 264, 273 (Mo. App. 1989).

Since Plaintiff was not diagnosed with cancer until 2019, the limitations period has

not run.

Federal Rule of Civil Procedure 9(b)

      Plaintiff fails to meet the pleading standards required by Fed. R. Civ. P. 9(b).

In order to prevail on his fraudulent concealment claims, Plaintiff must establish

silence or concealment of facts that amounted to actual fraud and “a legal duty to

disclose on the part of the fraud-feasor arising from a relation of trust, from

confidence, inequality of condition, or superior knowledge which is not within the

fair and reasonable reach of the other party.” Mash v. Brown & Williamson

Tobacco Corp., No. 4:03CV0485 TCM, 2004 WL 3316246, at *11 (E.D. Mo. Aug.

26, 2004) (citing VanBooven v. Smull, 938 S.W.2d 324, 328 (Mo. Ct. App. 1997)).

“A plaintiff seeking to recover for fraudulent concealment must show all of the

following: (1) the fact was not within the fair and reasonable reach of the plaintiff;


                                          13
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 14 of 16 PageID #: 932




(2) the plaintiff was unable to discover the concealed information; and (3) plaintiff

exercised reasonable diligence.” Littlefield v. Edmonds, 172 S.W.3d 903, 907 (Mo.

Ct. App. 2005) (citing Keefhaver v. Kimbrell, 58 S.W.3d 54, 60 (Mo. Ct. App.

2001)). Additionally, Plaintiff’s complaint must meet the requirements of Fed. R.

Civ. P. 9(b), which mandates a heightened pleading standard for fraud-based

claims. See Drobnak v. Andersen Corp., 561 F.3d 778, 783–84 (8th Cir. 2009). To

satisfy Fed. R. Civ. P. 9(b)’s requirements the complaint “must allege ‘such

matters as the time, place, and contents of false representations, as well as the

identity of the person making the misrepresentations and what was obtained or

given up thereby.’” Id. “Conclusory allegations that a defendant’s conduct was

fraudulent and deceptive are not sufficient to satisfy the rule.” Id. “To determine

whether a party has satisfied Rule 9(b), courts look to ‘the complexity or simplicity

of the transaction or occurrence, the relationship of the parties and the

determination of how much circumstantial detail is necessary to give notice to the

adverse party and enable him to prepare a responsive pleading.” Corval

Constructors, Inc. v. Tesoro Ref. & Mktg. Co., LLC, No. 19CV01277ECTBRT,

2019 WL 5260483, at *7 (D. Minn. Oct. 17, 2019) (quoting Payne v. United

States, 247 F.2d 481, 486 (8th Cir. 1957)).

      To the extent the Plaintiff’s fraud claims are not preempted, they fail to

satisfy the heightened pleading standards of Fed. R. Civ. P. 9(b). Although Plaintiff


                                          14
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 15 of 16 PageID #: 933




provides a few specific statements made by tobacco companies and the Tobacco

Institute, most of the allegations made by Plaintiff do not allege specific fraudulent

statements. Plaintiff’s Petition also fails to adequately allege that the concealed

facts were not within his fair and reasonable reach, that he was unable to discover

the concealed information, or that he exercised reasonable diligence. Although

Plaintiff states generally that he has heard, seen, and read about the public

pronouncements made by cigarette companies and the Tobacco Institute, he fails to

indicate when, where or how he heard or saw the statements that allegedly

concealed material information. See In re Gen. Motors Corp. Anti-Lock Brake

Prod. Liab. Litig., 966 F. Supp. 1525 (E.D. Mo. 1997), aff'd sub nom. Briehl v.

Gen. Motors Corp., 172 F.3d 623 (8th Cir. 1999); See also Wallace v. R.J.

Reynolds Tobacco Co., No. 09-01011-CV-W-REL, 2010 WL 11579047, at *3

(W.D. Mo. Aug. 12, 2010); Littlefield, 172 S.W.3d at 907; In re EpiPen Direct

Purchaser Litig., No. 20-CV-0827 (ECT/TNL), 2021 WL 147166, at *7 (D. Minn.

Jan. 15, 2021); Whittington v. Nordam Grp. Inc., 429 F.3d 986, 996 (10th Cir.

2005).

      Since Plaintiff failed to plead the fraud claims with the particularity required

under Fed. R. Civ. P. 9(b), both the fraudulent concealment claim and the

concealment fraud conspiracy claims will be dismissed.

PUNITIVE DAMAGES


                                          15
Case: 4:20-cv-01551-HEA Doc. #: 52 Filed: 08/11/21 Page: 16 of 16 PageID #: 934




      Plaintiff concedes that his claim for punitive damages is premature under

Mo. Rev. Stat. § 510.261. Thus, the claim for punitive damages will be stricken.

                                     CONCLUSION

      For the reasons discussed above, Defendant’s motion to dismiss as to the

Plaintiff’s strict products liability claim and negligent design claim (Counts I and

II), will be denied. The Motion will be granted as to Plaintiff’s fraudulent

concealment claim and concealment fraud conspiracy claim (Counts III & IV).

       Accordingly,

      IT IS HEREBY ORDERED that Defendant’s motion to dismiss, [Doc. No.

12] is DENIED as to Counts I and II.

      IT IS FURTHER ORDERED that Motion is GRANTED as to Counts III

and IV.

      IT IS FURTHER ORDERED that Counts III and IV are dismissed.

      IT IS FURTHER ORDERED that Plaintiff’s claim for punitive damages is

stricken.

      Dated this 11th day of August 2021.




                                 ________________________________
                                   HENRY EDWARD AUTREY
                                 UNITED STATES DISTRICT JUDGE


                                          16
